     Case: 1:19-cr-00390-DCN Doc #: 22 Filed: 01/31/20 1 of 2. PageID #: 128



                       IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


UNITED STATES OF AMERICA,                     CASE NO.: 1:19-CR-00390

      Plaintiff,
                                              JUDGE DONALD C. NUGENT
~ vs ~

RAUL TORRES,
                                              UNOPPOSED MOTION TO CONTINUE
      Defendant.                              SENTENCING HEARING TO A DATE
                                              AFTER FEBRUARY 10, 2020


         Now comes the Defendant, Raul Torres, by and through his undersigned

counsel, and respectfully requests this Honorable Court issue an Order continuing the

Sentencing Hearing, presently scheduled for February 4, 2020, to a date after February

10, 2020 for the following reasons.

         Pursuant to Paragraph 4a of the Plea Agreement, the Government and the

Defendant agreed that Defendant would forfeit $1,037,086.00, which was to be paid

prior to or at Sentencing. To date, Defendant made good faith efforts and has been

able to secure more than $962,000.00 of the funds. These funds are in the possession

of the undersigned. Defendant has been diligent in his efforts to secure the full

$1,037,086.00 by liquidating real property assets and is confident he will be in

possession of the full amount by February 10, 2020.

         The above has been verified with Innovative Title and Escrow by letter dated

January 31, 2020 and provided to the U.S. Attorney’s office.

         The U.S. Attorney’s office is in agreement that a continuance after February 10,

2020 is in the interests of Justice.
     Case: 1:19-cr-00390-DCN Doc #: 22 Filed: 01/31/20 2 of 2. PageID #: 129



       WHEREFORE, for the foregoing reasons, it is respectfully requested that this

Honorable Court issue an Order continuing the Sentencing Hearing, presently

scheduled for February 4, 2020, to a date after February 10, 2020. The Government

has been consulted on this motion and does not object.



                                            Respectfully submitted,


                                            /s/ - Michael J. Goldberg
                                            THE GOLDBERG LAW FIRM
                                            BY: MICHAEL J. GOLDBERG
                                            Ohio Reg. No.: 0040839
                                            323 Lakeside Avenue, Suite 450
                                            Cleveland, Ohio 44113
                                            (216) 696-4514 - Telephone
                                            (216) 781-6242 - Facsimile
                                            mjgjd@aol.com - Email
                                            www.michaeljgoldberg.net – Website

                                            Counsel for DEFENDANT RAUL TORRES



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 31st day of January, 2020, a copy of the foregoing has

been filed electronically. Notice of this filing will be sent to all parties by operation of the

Court’s electronic filing system. Parties may access this filing through the Court’s

system.


                                            /s/ - Michael J. Goldberg
                                            MICHAEL J. GOLDBERG, ESQ.




                                               2
